Citation Nr: 1742241	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-11 358A	)	DATE
Advanced on Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for compensation purposes.

4.  Entitlement to service connection for a dental disability for compensation purposes.  


WITNESS AT HEARING ON APPEAL

The Veteran



FINDINGS OF FACT

1.  In an October 1998 rating decision, the regional office denied service connection for a foot condition and service connection for extracted teeth; the decision became final because the Veteran did not timely appeal that decision, and no new and material evidence was received within the appeal period.

2.  Evidence received since the October 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a foot disability, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the October 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental disability for compensation purposes, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied service connection for a foot condition and service connection for extracted teeth, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

2.  Evidence added to the record is new and material with respect to the claim of entitlement to service connection for bilateral foot disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  Evidence added to the record is new and material with respect to the claim of entitlement to service connection for a dental disability for compensation purposes, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1954 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board recognizes that a claim of service connection for a dental disability for compensation purposes is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the AOJ adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the AOJ, the dental issue addressed herein is limited to service connection for compensation purposes.  Because the issue of entitlement to outpatient dental treatment has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.

The reopened claims of entitlement to service connection for bilateral foot disability and entitlement to service connection for a dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


1. Claims to Reopen

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims to reopen service connection for a bilateral foot disability and a dental condition for compensation purposes.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a foot condition (claimed as flat feet, bad feet, calluses and blisters) was initially denied by a rating decision in October 1998 on the grounds that there was no evidence of a chronic foot disability subject to service connection.  Service connection for extracted teeth was denied by the same rating decision on the grounds that the evidence failed to show a disability for which compensation may be established.  No appeal was taken from either determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final as to both issues.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

Since the last final denial, VA has received the Veteran's hearing testimony and VA treatment records.  The Veteran testified that he was not furnished with well-fitting shoes in service, which caused his arches to drop.  He testified that he had been told by a doctor that improper shoes in service caused him to have foot problems, and that he believes that the nails of his great toes are black because of these ill-fitting shoes in service.  The Veteran's treatment records note an assessment of onychomycosis/pain, pes planus, and mild tinea pedis in December 2006.  This information constitutes new and material evidence as to service connection for a foot disability.  The evidence goes towards the existence of a current disability as well as a nexus between that disability and an in-service event.  The evidence is presumed credible for the purposes of reopening the Veteran's claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As to the dental claim, since the last final denial, VA has received the Veteran's hearing testimony that someone hit him in the mouth and knocked four of his top front teeth loose during service.  Therefore, the claim now refers to four teeth, while the claim denied in 1998 referred to two teeth.  He stated that he sought treatment in service, and was told that they would eventually come out.  He reported problems eating in service due to the loose teeth.  He indicated that his teeth fell out some time after service and that he sought private treatment to replace them in the 1960s.  This information constitutes new and material evidence as to service connection for a dental condition for compensation purposes.  The evidence goes towards determining the dental condition for which the Veteran seeks compensation, and a nexus between that condition and in-service trauma.  The evidence is presumed credible for the purposes of reopening the Veteran's claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claims, and raises a reasonable possibility of establishing the claims.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims of entitlement to service connection for a foot disability and a dental condition for compensation purposes are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a foot disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a dental condition for compensation purposes is reopened, and to that extent, the appeal is granted.


REMAND

VA will provide a medical examination when there is 1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; 2) evidence establishing that an event, injury, or disease occurred in service; 3) an indication that the disability of persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and 4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the foot disability, the record contains reference to several potential current foot disabilities.  The Veteran is competent to testify that the shoes he wore in service did not fit well, which is an in-service event.  The Veteran testified that a private physician may have linked his ill-fitting boots in service to his current disability, which is an indication that the Veteran's foot disability may be associated with service.  However, the record lacks a full medical opinion, meaning additional evidence is required to make a decision.   Upon remand, a VA examination should be scheduled to determine whether the Veteran has a current foot disability that is related to wearing ill-fitting shoes in service.  

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  

Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381. Replaceable missing teeth are not considered compensable.  38 C.F.R. § 3.381.   However, the Board notes that Diagnostic Code 9913 provides for a non compensable rating for loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity and where the lost masticatory surface can be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Therefore, a medical opinion as to whether the Veteran's missing teeth are due to the loss of the bony substance of the body of the maxilla and/or mandible, and thus meet the definition of a disability for VA purposes, is necessary.

The claims folder should also be updated to include VA treatment records compiled since February 10, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board is not requesting that the AOJ request the private medical records identified in the hearing because the record reflects that VA unsuccessfully attempted to obtain these records in 1992, and the Veteran testified in his hearing that he also attempted to obtain these records but was unsuccessful.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the Philadelphia VA Medical Center and all associated outpatient clinics dated from February 10, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to note all of the Veteran's current foot disabilities, to include whether the Veteran has pes planus, and any disability that causes the nails of his great toes to become black.  For each current disability identified, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot disability was caused by or is otherwise related to service, to specifically include wearing ill-footing boots during service.  Although the Veteran's service treatment records (STRs) are not available, the examiner is to consider the Veteran's competent statements, including his testimony at a May 2017 hearing that his shoes did not fit right in service, and that while he did not have symptoms in service, he did notice problems with his feet after service.  The Veteran contends that his ill-fitting shoes caused his arches to drop, which resulted in his later foot problems.  

Any opinion offered must be supported by a complete rationale.

3.  After completing the requested action above numbered "1." (obtaining updated VA treatment records), schedule the Veteran for a VA dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disability.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner is asked to state the current diagnosis for any dental disorder found, to include whether it is at least as likely as not that the Veteran has any loss of teeth due to loss of maxilla or mandible bone due to trauma or loss of teeth due to disease such as osteomyelitis.  

Although the Veteran's service treatment records (STRs) are not available, the examiner must provide the requested opinion based upon the Veteran's competent statements.  The Veteran testified at his May 2017 hearing that he was hit in the mouth, which loosened four front teeth on the top of his mouth.  He testified that he sought treatment in service, and was told that the teeth would eventually come out.  He testified that he had difficulty eating in service because of his loose teeth, and that his teeth came out at some point between service and the 1960s.  The opinion proffered must be supported by a complete rationale.  

4.  After completing all of the above development, adjudicate the reopened claims on appeal, de novo.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


